Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer (US 20110280422) in view of Pederson (US 20150230036), and in further view of Chandok (US2015/0256385A1).

As to Claim 1, Neumeyer teaches a hearing aid (210, Figure 2, [0023]) configured to communicate wirelessly with an external communication device ( hearing aid communicating wirelessly with computing device 202, [0023] which comprises a microphone ( 212), a sound signal processor (210), an output transducer ( speaker 216) and a signal interface( [0025] teaches hearing aid 210 can collect acoustic samples, process the acoustic samples into acoustic data, and send the acoustic data to data storage system 142 through computing device 202 or via transceiver 214 through network 118.) wherein said microphone ( microphones 212), said output transducer (216) and said signal interface (214) being operatively connected to said sound signal processor(210]), and said sound signal processor( 210) is configured to process signals received via said signal interface transceiver 214, which is connected to a processor 210. Processor 210 is connected to memory 216 and to a speaker 216. Further, processor 210 is connected to an output of ADC 213, which has an input connected to an output of microphone 212. Microphone 212 converts sound to an electrical signal, which is digitized by ADC 213 and provided to processor 210. Processor 210 processes the electrical signal according to a hearing aid profile stored in memory 216 that is configured to shape the electrical signal to produce a modulated output signal, which compensates for a user's hearing impairment. Processor 210 provides the modulated output signal to speaker 216 for reproduction at or within the user's ear. Further, processor 210 may provide one or more samples to transceiver 214 for communication to device 202 for processing and transmission as acoustic data to data storage system 142. Alternatively, transceiver 214 may be configured to communicate with network 118 for transmitting the acoustic data to data storage system 142. [0024] and [0025]). Neumeyer does not explicitly teach: wherein the hearing aid further comprises an event detector that is configured to detect a predefined trigger event and to generate an event signal in response to a detection of such a predefined trigger event, the signal interface configured to transmit the generated event signal to a rule processing server to control operation of an external device in accordance with a predefined rule, wherein the event detector is further configured to transmit the event signal via the signal interface of the hearing aid. However, Pederson in related field (Hearing aid) teaches hearing aid device comprises an input transducer for receiving an acoustic signal from a user's surroundings and providing a corresponding input audio signal and/or a receiver for electronically receiving an input audio signal, a signal processing circuit for processing the input audio signal and an output means for providing an audible signal to the user in dependence on the processed audio signal. See at least [0021], the output transducer such as loudspeaker, [0022]) and a signal interface, on [0254] where the hearing aid capable of sending messages on Bluetooth or Bluetooth low energy), Further, on [0293] A movement detector (e.g. an accelerometer)( claimed “ event detector” built into the hearing instrument is able to detect if the hearing aid device is being moved and how it is moved (fast/slow, up/down, etc.), Other detections could be: [0295] Temperature detection-- [0296] Wireless range between hearing instruments. [0297] Acoustical feedback path estimation to detect, if the hearing instrument is in the ear (as opposed to on a table, e.g.). [0298] Own voice detection. [0299] Heart pulse detection. [0326] The accelerometer can have a built-in temperature sensor, a `tapping detector` and `lying flat detector` (the latter two detectors being e.g. implemented using an accelerometer. Thus, regarding the event detector and trigger event, Pederson on [0143] teaches the hearing aid device 2 comprises a sensor member 8 that is configured to detect motion of the hearing aid device 2 and thus the level of physical activity of the hearing aid user 4. The sensor member 8 comprises an accelerometer or a gyroscope or both. By means of the accelerometer and/or gyroscope the hearing aid device 2 is capable of determining the level of physical activity of the hearing aid user 4. Event detector thus is the sensor that includes accelerometer and/or gyroscope that allows for detection of predefined parameters or parameter being e.g. defined in advance of operation of the hearing aid device).Regarding the following: generate an event signal in response to detection of such predefined trigger event, the signal interface configured to transmit the generated event signal to a rule processing server to control operation of an external device in accordance with a predefined rule, Pederson teaches the accelerometer and/or gyroscope constitute a free fall detector that sends a signal 35 to the other hearing aid device 2' of a binaural hearing aid system immediately after the hearing aid device 2 is dropped. This alarm signal is provided in the other hearing aid device 2' so that the hearing aid user 4 is warned by an audio signal. By use of wireless communication between the hearing instruments, the acceleration patterns or the free fall detection could be interchanged.[0234], thus Pederson teaches fall detector as the event detector that generates a event signal that is signal 35  in response to a fall detection of predefined trigger event as described on [0236], [0237], The hearing aid device 2 according to the disclosure is configured to provide a warning, which may be triggered even before a wireless link is lost, and hereby increasing the probability of noticing when and where the hearing aid was lost. An accelerometer and/or gyroscope built-in to the hearing aid device 2, 2' can be used to estimate if the hearing aid device is dropped (free fall detection); and further teaches [0253] teaches the hearing aid should preferably send an alarm tone or message (e.g. "Attention: lost hearing aid") to the hearing aid in or at the other ear, as soon as it discovers that one hearing aid is in free fall (e.g. "Attention: lost hearing aid"). The other hearing aid can then, for example, play a downward sweep and/or vibrate, thus transmitting the event signal” alarm or tone that the hearing aid is lost “via signal interface (Bluetooth connection) to the other hearing aid or mobile phone [0254].It would have been obvious to one of ordinary skill in the art, to modify the hearing aid system as taught by Neumeyer such that the hearing aid further includes an event detectors such as accelerometers or sensors for adding various functionality to the hearing aid such as detecting spatial positions, live faults detection, tracking heart rate, free fall or shock. Pederson, abstract, [275], [0268]). Neumeyer in view of Pederson does not explicitly teach “… transmit the generated event signal to a rule processing server to control operation of an external device in accordance with a predefined rule...”  However, Chandok in related field ( intercommunication between distributed communication devices) teaches mapping events to actions among intercommunication devices. Figure 9 shows a plurality of heterogenous devices that include embedded event emitting devices 902 where the heterogeneous devices are connected directly or indirectly via peer-to-peer network, and the embedded event -emitting devices 902 and embedded action-effectuating devices 904 are communication devices that are embedded in other devices such as, for example, light switches, thermostats, air conditioners, vent dampers, smoke detectors, motion detectors, humidity detectors, microphones, speaker, and earphones among others. Although not required, the event-emitting devices 902 may include sensors such as audio transducers, accelerometers, temperature sensors, humidity sensors, pressure sensors, etc. Alternatively, instead of a sensor detecting an event, event emitting devices 902 may receive an indication of an event from another source. The control device 906 may be a device (e.g., a smartphone, netbook, Ultrabook, laptop, desktop computer, etc.) that includes a display (not shown) and hardware, or hardware in connection with software, to provide the peer-to-peer platform and the event picker application 816. Thus, Chandok teaches event signal from event detecting devices is transmitted to other intercommunication devices via peer-to-peer network. See at least [0101],[0102],[0103]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify the system such that the generated event signal is further transmitted to a rule processing server so that the user can create rules that are carried out in response to the detectable events occurring within the environment of the system. See at least Chandok on [0101].

As to Claim 2, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 1, and wherein the event detector is configured to detect a predefined change from a first spatial position of the hearing aid into a second spatial position of the hearing aid as a trigger event, Pederson on [0030] teaches  a fixed transformation of the data can be carried out by use of fixed spatial rotation of the axis, based on previous calculated placement of the sensors in the user situation relative to a characteristic direction of the hearing aid device (e.g. a direction defined by the housing of the hearing aid device, e.g. a an outer edge of the housing). But to allow user individualization as well as allowing for free orientation of the sensors, it is advantageous to detect the sensors' placement relative to the head of the user by detecting movement data for each hearing aid device and to compare such data between the hearing aid devices. A spatial rotation matrix may be determined from the combined data, and this can be used for spatial transformation of the sensors' axis to the users’ current head orientation. The transformation should preferably be continuously adapting to the user's head movements.
As to Claim 3, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 2, and wherein the predefined change from a first spatial position of the hearing aid into a second spatial position of the hearing aid might be detected by an accelerometer arranged within the hearing aid and connected with the event detector, [0029] teaches he hearing aid device contains both an accelerometer and a gyroscope so that both linear and rotational movement of the head of the user or of the hearing aid can be determined with high precision and accuracy and abstract teaches a sensor member for detecting the movement and/or acceleration and/or orientation (or spatial position) of the hearing aid device.
As to Claim 4, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 2, and wherein the event detector is configured to detect a change of a power level of the hearing aid under or above a predefined power level as a trigger event, [0075] and [0076] teaches wherein the hearing aid device is configured to automatically turn off power or to be put into a `low power’ or `sleep mode` where the power consumption is minimal, when the sensor member detects that the hearing aid device is in a no-movement mode.
[0076] In an embodiment, the hearing aid device is configured use the sensor member to detect if the hearing aid device is being moved and to characterize the movement (e.g. fast/slow, up/down, etc.), and wherein the hearing aid device is configured to be automatically turned on in a full power-on mode or in a `standby mode`, when the sensor member detects that the hearing aid device is in a `movement mode`.

As to Claim 5, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 1, and wherein the event detector is configured to detect a change of a feedback level determined by the hearing aid under or above a predefined feedback level as a trigger event, [0216] teaches the hearing aid device equipped with a sensor member for detecting the movement and/or acceleration and/or orientation and/or position of the hearing aid device when mounted on or at the user's ear will allow for accessing nay possible variations in the position of the hearing aid microphones relative to the (reference) position they had when the reference feedback path was measured (e.g. the intended mounting position). Preferably, a reference position of or an orientation of a hearing aid device (e.g. a direction of a line through the geometrical centers of the at least two hearing aid microphones relative to a direction of the force of gravity) is stored in a memory of the hearing aid device.[0217] When a current position of the hearing aid (in particular the hearing aid microphones) is determined (e.g. in connection with power up of the hearing device, after a mounting of the hearing aid device(s)) a comparison of the stored reference position with the measured current position, allows a modification of the reference feedback path estimate used for determining the current gain settings, e.g. based on an algorithm or a lookup table with corresponding values of incremental position changes and feedback path and/or maximum gain.
As to Claim 6, Neumeyer in view of Pederson in view of Chandok teaches the limitations of Claim 1, and wherein the event detector is configured to detect a malfunction of a component of the hearing aid as a trigger event, Pederson teaches on [0275] further teaches [0275] Using an Accelerometer for Live Functionality Surveillance: [0276] An accelerometer can be used to measure vibrations from a receiver (loudspeaker) to detect changes in vibration pattern caused by faults in the receiver or other components, thus detecting “ faults or malfunction” of the receiver or other components as trigger events. 
As to Claim 7, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 1, and wherein the event detector is configured to detect a current operation of a manual user input interface of the hearing aid as a trigger event, [0240]-[0246] teaches an alarm is to be triggered by a free fall and/or a hard landing and once an alarm is triggered, the hearing aid will vibrate or beep or sends message via visual indicator , starts blinking or sends message of email the user's or other person's smart phone/tablet/computer in hearing aids. [0247] the user to identify the location of the lost hearing aid. The alarm should e.g. be de-activated by opening and closing the battery drawer, or by any other activation element (e.g. via a user interface), thus detecting the current operation of manual user interface.
As to Claim 8, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 1, and wherein the event detector is configured to detect a reception of signals from the communication unit as a trigger event, Neumeyer on [0028] and Figure 3 teaches at 302, one of the plurality of devices receives a trigger. As described above in FIGS. 1 and 2, the trigger can be a command or instruction for causing the receiving device to sample the acoustic environment. The device can be a computing device, such as devices 102 and 202, a hearing aid, another device, or a system including computing device 202 and/or hearing aid 210 and Pederson teaches sensors as event detectors. See the rejection of Claim 1. 
As to Claim 9, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 1, and regarding the following: wherein the event detector is configured to detect the end of a measuring period of a biosensor arranged within the hearing aid and functionally connected with the sound signal processor as a trigger event, Pederson teaches on [0095] The hearing aid device may comprise means for detecting the hearing aid user's heartbeat. The hearing aid device moreover may comprise means for providing a signal processing based on the heart beat information provided by the hearing aid device. [0105] When the heart rate changes, the blood flow in the ear canal may also change. Hereby it is likely that the feedback path will also change, and the functionality of the hearing device can be controlled in dependence of such changes.Neuyemeyer in view of Pederson does not explicitly teach detecting the end of the measuring period of the biosensor, however it would have been obvious to one of ordinary skill in the art to detect the end of the measuring period heart rate information to calculate the feedback information and controlling the functionality of hearing aid based on the provided information as taught by Pederson on [0105].
As to Claim 10, Neumeyer in view of Pederson in view of Chandok teaches the limitations of Claim 1, and comprising a biosensor functionally connected with the sound signal processor and configured to enable the user of the hearing aid to control and interact with external communication devices, [0105] When the heart rate changes, the blood flow in the ear canal may also change. Hereby it is likely that the feedback path will also change, and the functionality of the hearing device can be controlled in dependence of such changes.
As to Claim 11, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 10 and regarding the following: wherein the event detector is configured to detect the end of a measuring period of the biosensor as a trigger event, Pederson teaches on [0095] The hearing aid device may comprise means for detecting the hearing aid user's heartbeat. The hearing aid device moreover may comprise means for providing a signal processing based on the heart beat information provided by the hearing aid device. [0105] When the heart rate changes, the blood flow in the ear canal may also change. Hereby it is likely that the feedback path will also change, and the functionality of the hearing device can be controlled in dependence of such changes.Neuyemeyer in view of Pederson does not explicitly teach detecting the end of the measuring period of the biosensor, however it would have been obvious to one of ordinary skill in the art to detect the end of the measuring period heart rate information to calculate the feedback information and controlling the functionality of hearing aid based on the provided information as taught by Pederson on [0105].

As to Claim 12, Neumeyer teaches a method for operating a communication system that comprises a hearing aid (210, Figure 2, [0023]) and at least one external communication device,  ( hearing aid communicating wirelessly with computing device 202, [0023] wherein the hearing aid comprises a microphone ( 212), a sound signal processor (210), an output transducer ( speaker 216) and a signal interface( [0025] teaches hearing aid 210 can collect acoustic samples, process the acoustic samples into acoustic data, and send the acoustic data to data storage system 142 through computing device 202 or via transceiver 214 through network 118.). Regarding the following: detecting a trigger event, generating an event signal upon detection of said trigger event, said event signal being indicative of a detected trigger event, Neumeyer on [0028] and Figure 3 teaches at 302, one of the plurality of devices receives a trigger. As described above in FIGS. 1 and 2, the trigger can be a command or instruction for causing the receiving device to sample the acoustic environment. The device can be a computing device, such as devices 102 and 202, a hearing aid, another device, or a system including computing device 202 and/or hearing aid 210. Neumeyer does not explicitly teach: detecting using the event detector in the hearing aid, generating, at the hearing aid, an event signal upon detection of said trigger event, said event signal being indicative of a detected trigger event, transmitting, using the signal interface of the hearing aid, the generated event signal to a rule processing server, generating an action request signal to a received event signal based on a set of rules that define which action request signal is to be generated in response to a particular trigger event signal, dispatching the action request signal to an external communication device or the hearing aid, and performing an action as specified by the action request signal by the external communication device or the hearing aid, respectively.
However, Pederson in related field (Hearing aid) teaches hearing aid device comprises an input transducer for receiving an acoustic signal from a user's surroundings and providing a corresponding input audio signal and/or a receiver for electronically receiving an input audio signal, a signal processing circuit for processing the input audio signal and an output means for providing an audible signal to the user in dependence on the processed audio signal. See at least [0021], the output transducer such as loudspeaker, [0022]) and a signal interface, on [0254] where the hearing aid capable of sending messages on Bluetooth or Bluetooth low energy), Further, on [0293] A movement detector (e.g. an accelerometer)( claimed “ event detector” built into the hearing instrument is able to detect if the hearing aid device is being moved and how it is moved (fast/slow, up/down, etc.).Thus, regarding the event detector and trigger event, Pederson on [0143] teaches the hearing aid device 2 comprises a sensor member 8 that is configured to detect motion of the hearing aid device 2 and thus the level of physical activity of the hearing aid user 4. The sensor member 8 comprises an accelerometer or a gyroscope or both. By means of the accelerometer and/or gyroscope the hearing aid device 2 is capable of determining the level of physical activity of the hearing aid user 4. Event detector thus is the sensor that includes accelerometer and/or gyroscope that allows for detection of predefined parameters or parameter being e.g. defined in advance of operation of the hearing aid device). Regarding the following: generating an action request signal in response to an event signal based on a set of rules that define which action request signal is to be generated in response to a trigger event signal, dispatching the action request signal to an external communication device or the hearing aid, and performing an action as specified by the action request signal by the external communication device or the hearing aid, respectively, Pederson teaches fall detector as the event detector that generates an event signal that is signal 35  in response to a fall detection of predefined trigger event as described on [0236], [0237], The hearing aid device 2 according to the disclosure is configured to provide a warning, which may be triggered even before a wireless link is lost, and hereby increasing the probability of noticing when and where the hearing aid was lost. Pederson teaches on [0241]- [0247] To address this experienced concern about losing a hearing aid, it is suggested to build in a Drop Alarm feature in hearing aids. The alarm should be triggered by a free fall and/or a hard landing. For example, it is proposed that once the alarm is activated, some or all the following actions will be performed: [0242] The hearing aid will vibrate. [0243] The hearing aid will start beeping at a (customized) level audible to the individual user. [0244] A visual indicator on the hearing aid will start blinking. [0245] The hearing aid will send a message to the hearing aid in the other ear. [0246] The hearing aid will send a message/e-mail to the user's or other person's smart phone/tablet/computer. Thus, an action in response to fall detection is generated and sent to the hearing aid or the communication device. Thus, an event detector such as the accelerometer and/or gyroscope constitute a free fall detector that sends a signal 35 to the other hearing aid device 2' of a binaural hearing aid system immediately after the hearing aid device 2 is dropped. This alarm signal is provided in the other hearing aid device 2' so that the hearing aid user 4 is warned by an audio signal. By use of wireless communication between the hearing instruments, the acceleration patterns or the free fall detection could be interchanged. [250] teaches one of the actions performed in response to the signal, such as When the hearing aid falls or lands hard, the hearing aid will start vibrating. A micro vibration motor (or a similar device) may form part of the hearing aid to provide the tactile feature. When the battery is inserted into the battery drawer and locked, the hearing aid is configured to vibrate indicating that the battery is placed correctly and that the hearing aid is working.
It would have been obvious to one of ordinary skill in the art, to modify the hearing aid system as taught by Neumeyer such that the hearing aid further includes an event detector such as accelerometers or sensors for adding various functionality to the hearing aid such as detecting spatial positions, live faults detection, tracking heart rate, free fall or shock. Pederson, abstract, [275], [0268]). Neumeyer in view of Pederson does not explicitly teach “ transmitting, using the signal interface of the hearing aid, the generated event signal to a rule processing server.” 
However, Chandok in related field (intercommunication between distributed communication devices) teaches mapping events to actions among intercommunication devices. Figure 9 shows a plurality of heterogenous devices that include embedded event emitting devices 902 where the heterogeneous devices are connected directly or indirectly via peer-to-peer network, and the embedded event -emitting devices 902 and embedded action-effectuating devices 904 are communication devices that are embedded in other devices such as, for example, light switches, thermostats, air conditioners, vent dampers, smoke detectors, motion detectors, humidity detectors, microphones, speaker, and earphones among others. Although not required, the event-emitting devices 902 may include sensors such as audio transducers, accelerometers, temperature sensors, humidity sensors, pressure sensors, etc. Alternatively, instead of a sensor detecting an event, event emitting devices 902 may receive an indication of an event from another source. The control device 906 may be a device (e.g., a smartphone, netbook, Ultrabook, laptop, desktop computer, etc.) that includes a display (not shown) and hardware, or hardware in connection with software, to provide the peer-to-peer platform and the event picker application 816. Thus, Chandok teaches event signal from event detecting devices is transmitted to other intercommunication devices via peer-to-peer network. See at least [0101],[0102],[0103]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify the system such that the generated event signal is further transmitted to a rule processing server so that the user can create rules that are carried out in response to the detectable events occurring within the environment of the system. See at least Chandok on [0101].

As to Claim 13, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 12 and  wherein detecting a trigger event and generating an event signal is performed by the hearing aid and the event signal is dispatched to the external communication device, [0254] teaches The hearing aid should preferably send a message (e.g. "Attention: lost left hearing aid", e.g. on a Bluetooth (or Bluetooth Low Energy) or similar, e.g. proprietary, link to another device, e.g. a SmartPhone, e.g. making the device vibrate, and/or send out an alarm tone. 
As to Claim 14, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 12 and wherein the action request signal is dispatched to the hearing aid and the hearing aid puts out an audio signal upon reception of the action request signal, Drop Alarm feature in hearing aids. The alarm should be triggered by a free fall and/or a hard landing. For example, it is proposed that once the alarm is activated, some or all the following actions will be performed: [0242] The hearing aid will vibrate. [0243] The hearing aid will start beeping at a (customized) level audible to the individual user. [0246] The hearing aid will send a message/e-mail to the user's or other person's smart phone/tablet/computer.
2. Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer (US 20110280422) in view of Pederson (US 20150230036), and in further view of Chandok (US2015/0256385A1), further in further view of Gysin ( US 20120114158 A1).

As to Claim 15, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 1, and regarding the following the signal interface is a Zigbee interface, Pederson teaches [0253] teaches the hearing aid should preferably send an alarm tone or message (e.g. "Attention: lost hearing aid") to the hearing aid in or at the other ear, as soon as it discovers that one hearing aid is in free fall (e.g. "Attention: lost hearing aid"). The other hearing aid can then, for example, play a downward sweep and/or vibrate, thus transmitting the event signal” alarm or tone that the hearing aid is lost “via signal interface (Bluetooth connection) to the other hearing aid or mobile phone [0254], but does not explicitly teach the wireless connection is a Zigbee network or signal interface is a Zigbee interface. However, Zigbee interface for wireless communication is a well-known in the art to transmit data over long distances by passing through various intermediate devices. Gysin in related field (Hearing device) teaches a hearing device comprising a transmission unit 10 adapted to transmit alarm signals in a multi-taker network via communication network interface, 264. See at least [0035]-[0037] and further teaches wireless communication network 264 is involved in transmitting the alarm signal to a responsible person, the wireless communication network may be, for example, a WLAN, an SMS, a Bluetooth, a ZigBee, a DECT, a Certified Wireless USB or a ONE-NET system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known wireless communication interface  such as ZigBee as an alternative to Bluetooth interface to enable low-cost and low data rate application that require long battery life. 
As to Claim 16, Neumeyer in view of Pederson in further view of Chandok teaches the limitations of Claim 12, and regarding the following the signal interface is a Zigbee interface, and regarding the following the signal interface is a Zigbee interface, Pederson teaches [0253] teaches the hearing aid should preferably send an alarm tone or message (e.g. "Attention: lost hearing aid") to the hearing aid in or at the other ear, as soon as it discovers that one hearing aid is in free fall (e.g. "Attention: lost hearing aid"). The other hearing aid can then, for example, play a downward sweep and/or vibrate, thus transmitting the event signal” alarm or tone that the hearing aid is lost “via signal interface (Bluetooth connection) to the other hearing aid or mobile phone [0254], but does not explicitly teach the wireless connection is a Zigbee network or signal interface is a Zigbee interface. However, Zigbee interface for wireless communication is a well-known in the art to transmit data over long distances by passing through various intermediate devices. Gysin in related field (Hearing device) teaches a hearing device comprising a transmission unit 10 adapted to transmit alarm signals in a multi-taker network via communication network interface, 264. See at least [0035]- [0037] and further teaches wireless communication network 264 is involved in transmitting the alarm signal to a responsible person, the wireless communication network may be, for example, a WLAN, an SMS, a Bluetooth, a ZigBee, a DECT, a Certified Wireless USB or a ONE-NET system. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known wireless communication interface such as ZigBee as an alternative to Bluetooth interface to enable low-cost and low data rate application that require long battery life.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. Regarding the newly amended Claims 1, and 12, the applicant admits that Pederson (US 20150230036) discloses a hearing aid comprising an accelerometer which may be used to detect a trigger event, e.g. free- fall of hearing aid, and generates a signal, however does not explicitly teach the newly added limitations of “ transmitting, using the signal interface of the hearing aid, the generated event signal to a rule processing server.” See applicant arguments on page 6, [0003]. The newly added limitation is however taught by Chandok (US2015/0256385A1) in related field (intercommunication between distributed communication devices) teaches mapping events to actions among intercommunication devices. Figure 9 shows a plurality of heterogenous devices that include embedded event emitting devices 902 where the heterogeneous devices are connected directly or indirectly via peer-to-peer network, and the embedded event -emitting devices 902 and embedded action-effectuating devices 904 are communication devices that are embedded in other devices such as, for example, light switches, thermostats, air conditioners, vent dampers, smoke detectors, motion detectors, humidity detectors, microphones, speaker, and earphones among others. Although not required, the event-emitting devices 902 may include sensors such as audio transducers, accelerometers, temperature sensors, humidity sensors, pressure sensors, etc. Alternatively, instead of a sensor detecting an event, event emitting devices 902 may receive an indication of an event from another source. The control device 906 may be a device (e.g., a smartphone, netbook, Ultrabook, laptop, desktop computer, etc.) that includes a display (not shown) and hardware, or hardware in connection with software, to provide the peer-to-peer platform and the event picker application 816. Thus, Chandok teaches event signal from event detecting devices is transmitted to other intercommunication devices via peer-to-peer network. See at least [0101], [0102],[0103]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify the system such that the generated event signal is further transmitted to a rule processing server so that the user can create rules that are carried out in response to the detectable events occurring within the environment of the system. See at least Chandok on [0101]. The claims are therefore rejected under 35 U.S.C 103 as being unpatentable over Neumeyer (US 20110280422) in view of Pederson (US 20150230036), and in further view of Chandok (US2015/0256385A1). See the detailed action above.
2.  Regarding the newly added claims 15 and 16, Gysin in related field Hearing device) teaches a hearing device comprising a transmission unit 10 adapted to transmit alarm signals in a multi-taker network via communication network interface, 264. See at least [0035]-[0037] and further teaches wireless communication network 264 is involved in transmitting the alarm signal to a responsible person, the wireless communication network may be, for example, a WLAN, an SMS, a Bluetooth, a ZigBee, a DECT, a Certified Wireless USB or a ONE-NET system.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known wireless communication interface such as ZigBee as an alternative to Bluetooth interface to enable low-cost and low data rate application that require long battery life.
See the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651